Citation Nr: 0600724	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for arteriosclerotic heart disease.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel












INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an October 21, 2004, decision the Board denied the 
veteran's claim for restoration of a 100 percent disability 
evaluation.  In November 2004, the veteran filed a motion to 
vacate the October 2004 Board determination requesting that 
an April 2002 VA examination be added to record and 
considered on appeal.  Accordingly, the Board vacated its 
decision, and remanded the case so that the RO could consider 
the evidence in the first instance.    

It is noted that a previous January 2004 Board remand 
referred an earlier effective date issue for initial 
consideration, and it does not appear that the RO has 
addressed the matter.  In particular, in a May 2002 letter, 
the veteran contends the effective date of an increased 
evaluation for coronary artery disease (currently referred to 
as arteriosclerotic heart disease) should be February 1, 
1994.  It also appears that the veteran has raised a matter 
concerning carotid artery disease as secondary to service-
connected arteriosclerotic disease, and this is also referred 
to the RO.

Finally, in conjunction with addressing these latter issues, 
the RO should attend to the veteran's concerns that VA denied 
his right to representation.  


FINDING OF FACT

The record does not show the requisite improvement in 
manifestations of the veteran's arteriosclerotic disease as 
the veteran continues to experience angina upon moderate 
exertion and requires continued use of nitroglycerin, among 
other medications.  


CONCLUSION OF LAW

The criteria for entitlement to restoration of a 100 percent 
disability evaluation for arteriosclerotic disease have been 
met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 
3.344(c), 4.2, 4.7, 4.104, DC 7005 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome below, assessment of VA's 
application of the Veterans Claims Assistance Act, and 
attendant due process issues, is not necessary.

I.  Facts

The veteran applied for compensation in February 1994, and a 
March 1994 rating decision granted service connection for, 
among other things, coronary artery disease with a 
noncompensable evaluation.  In June 1995, the veteran 
submitted treatment records from the Brooke Army Medical 
Center indicating a recent heart attack.  An angiography was 
performed revealing restenosis and a high-grade discrete 
lesion in the proximal portion of the right coronary artery.  
The veteran was diagnosed as having atherosclerotic disease 
manifested by acute inferior myocardial infarction, status-
post thrombolytic therapy with successful reperfusion, normal 
left ventricular systolic function.  Also of record from the 
same facility are July 1995 treatment records noting the 
veteran was re-admitted two weeks after the diagnosis of an 
inferior myocardial infarction.  It was noted the veteran was 
ruled out for a myocardial infarction, and was transferred 
for testing.  A graded exercise test (GXT) on July 4 after 
nine minutes showed 10 METs, and was terminated due to 
fatigue.  There were no cardiac index symptoms during 
exercise, and no EKG changes.  The pain was determined to be 
non-cardiac chest pain secondary to a normal GXT.  The 
veteran was prescribed, among other medications, Nitrostat, 
and diagnosed as having atherosclerotic coronary artery 
disease manifested by an inferior myocardial infarction in 
June 1995, and gastroesophageal reflux disease.   

In November 1995, a rating decision granted an increased 
evaluation of 100 percent for atherosclerotic heart disease 
status post acute inferior myocardial infarction effective 
June 9, 1995 (the date the veteran was hospitalized), and 30 
percent evaluation effective January 1, 1996, with notice 
that arrangements were being made for a current VA 
examination.

At a December 1995 VA examination, the veteran complained of 
having numbness and soreness in the posterior aspect of the 
left arm, associated with burping.  He denied having chest 
pain, but had occasional positional dizziness.  Objective 
findings indicated the chest was symmetric and had a fair 
expansion, the cardiac silhouette was not enlarged by 
percussion, and the heart had a regular with occasional 
irregular, consistent with supraventricular ectopic beats.  
There was no evidence of murmurs, gallops, or rubs, and no 
sign of congestive heart failure.  The veteran was diagnosed 
as having atherosclerotic disease with history of inferior 
myocardial infarction in June 1995, and coronary artery 
disease, status post percutaneous transluminal coronary 
angioplasty with intracoronary stent on June 12, 1995.  A 
radiograph found minimal interstitial prominence bilaterally 
consistent with chronic inflammatory changes, and no 
significant abnormalities.

In March 1996, the RO continued the 30 percent evaluation.  
The veteran filed a notice of disagreement, and a substantive 
appeal.  A July 1996 VA examination noted the veteran's 
carotid arteries pulsated equally well, the heart had a 
normal sinus rhythm, and there were no murmurs or friction 
rub.  The examiner's diagnostic impression noted 
atherosclerotic coronary heart disease which was symptomatic 
with exertional angina manifested with left shoulder and left 
scapular pain.  The examiner ordered additional tests of 
chem.-2-, complete blood count, lipid profile, urinalysis, 
electrocardiogram, rhythm strip, and chest x-ray.  A July 
1996 chest x-ray revealed no acute cardiopulmonary disease.  

The RO granted an increased evaluation of 60 percent 
effective January 1, 1996.  The veteran voiced disagreement 
with the partial grant of benefits.  Another VA examination 
in May 1997 noted the veteran complained of shortness of 
breath on moderate exertion, and used nitroglycerin spray 8-
10 times per month.  He reported a dull pain in the left 
upper chest and sometimes also in the back in the upper 
shoulder blade on moderate exercise, sometimes associated 
with a tingling in the arm.  The veteran reported he smoked 
two cigarettes a day, after having had smoked one pack daily 
for twenty-four years.  The veteran reported there had been 
no further hospitalizations since the myocardial infarction 
at the Brooke Army Medical Center, and he had been followed 
at the cardiology clinic there every six months.  Objective 
findings noted the heart had a regular sinus rhythm, first 
and second heart sounds were normal, no S3 or S4, no murmurs, 
rubs, or gallops and no signs of congestive heart failure.  
Carotid pulses were rather weakly palpable and there was a 
very mild soft bruit heard over the right coronary artery.  A 
May 1997 radiographic report noted no gross abnormality of 
the heart was seen.  In March 1998, the RO granted a 100 
percent evaluation effective January 1, 1996, because the 
evidence of record showed that the veteran suffered from 
angina on moderate exertion that had required the use of 
nitroglycerin spray to relieve the pain.  .  

In December 1999, the RO issued a proposed reduction under 
38 C.F.R. § 3.655, from 100 percent to 10 percent for 
atherosclerotic disease.  Thereafter, a March 2000 rating 
decision reduced the evaluation for atherosclerotic disease 
from 100 percent to 10 percent effective June 1, 2000.  The 
veteran filed an April 2000 notice of disagreement, and in 
the substantive appeal, noted his health was "no better" 
than when he had had a heart attack and he still required 
numerous medications.

In May 2000, the RO requested a VA examination in light of 
the veteran's contention his failure to report to the August 
1999 treadmill and echocardiogram tests was due to VA's lack 
of flexibility with his work schedule.  Thereafter, a June 
2000 VA examination report generated by QTC Medical Services 
noted the veteran complained of left neck pain to the left 
arm, and he took nitroglycerin.  An EKG indicated normal 
sinus rhythm with Q wave in inferior leads.  The examiner's 
impression included coronary artery disease status post 
percutaneous transluminal coronary angioplasty, and the 
veteran had recurrent symptoms suggestive of angina.  A June 
2000 echocardiogram indicated the following:  All cardiac 
chambers were normal in size; no left ventricular 
hypertrophy; normal aortic root; the global left ventricular 
function was borderline, without regional wall motion 
abnormality; the left ventricular ejection fraction was 50 
percent; normal aortic valve; normal mitral valve with mild 
mitral regurgitation; mild tricuspid regurgitation; no 
pericardial effusions left ventricular thrombi or vegetation 
was seen; and no atrial septal defect or ventricular septal 
defect was seen.  

The veteran submitted a June 2000 statement contending the 
recent VA examination was insufficient because the examiner 
did not provide the kind of test to determine the amount of 
METs he could withstand, and the examiner seemed rushed to 
return to the hospital.  The veteran noted he kept an 
appointment on June 8 for an echocardiogram.  Thereafter, an 
October 2000 RO determination assigned a 60 percent 
evaluation from June 1, 2000.  In a December 2000 letter, the 
veteran requested his case be immediately forwarded to the 
Board.  

An October 2001 letter from the RO informed the veteran the 
VA San Antonio Outpatient Clinic would supply notification of 
the date and time of a requested examination.  It provided 
the text of 38 C.F.R. § 3.655, for the consequences of 
failing to report for a VA examination.  On October 2001, a 
VA examiner reviewed the claims file, and offered a medical 
opinion as follows:  "The cardiac function capacity of the 
veteran would have to be 5-6 METs and it is only an 
estimation because of the symptoms detected in the 
documentation since he never showed up for his treadmill or 
echocardiogram."  

The record contains an April 2002 general medical VA 
examination.  The examiner noted that the veteran's claims 
file had been reviewed prior to the evaluation.  The 
veteran's chief complaint was pain in the left side of his 
neck and left arm, which was relieved by Nitroglycerin.  The 
veteran stressed that he had had the same symptoms while on 
active duty in 1988.  The veteran stated that he was rather 
inactive; however, he did force himself to walk a mile a day.  
He developed chest pain and dyspnea on walking that distance.  
The veteran stated that he did have severe angina on sexual 
activity, and that he experienced some angina postprandially.  
The veteran took nitroglycerin on the average of once or 
twice a month.  He did not perform any kind of year, and no 
physical activities except the normal walking.  The veteran 
currently took Isosorbide Dinitrate 10 milligrams 4 times a 
day, Metoprolol 50 milligrams once and day, and nitroglycerin 
sublingually as the occasion requires basis on the average of 
once or twice a week.  The diagnosis was coronary artery 
disease status post acute myocardial infarction in 1995 
treated with angioplasty and two stents with continuous 
angina since then requiring nitroglycerin on the average of 8 
tablets per month with limited activity such as walking, 
sexual activity, and eating all bring on angina with a 
cardiac function of capacity of 5-6 METs.  The examiner noted 
that the veteran was unable to perform treadmill evaluation 
because of ankle injuries.  Therefore, the examiner deemed it 
unwise to event attempt the treadmill evaluation.   

II.  Laws and Regulations

Prior to reducing a rating, VA must show the disability 
actually improved.  In Brown v. Brown, 5 Vet. App. 413, 421 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that VA is required to establish by a 
preponderance of the evidence the reduction in rating was 
warranted.  The degree of impairment resulting from a 
disability involves a factual determination of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  In resolving this factual issue, only the 
specific factors as are enumerated in the applicable rating 
criteria may be considered.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344, requires the RO and the Board ensure a rating 
reduction be based on an examination that is as complete as 
the examinations that formed the basis for the original 
rating and that the condition not be likely to return to its 
previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. 
Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be 
accomplished when the rating agency determines that evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).  Where a rating has been in effect for less than 
five years, however, the regulatory requirements under 38 
C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 
38 C.F.R. § 3.344(c).  In such cases 38 C.F.R. § 3.344(c) 
states reexamination disclosing improvement will warrant 
reduction in rating.

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) are inapplicable in cases where a rating has 
been in effect for less than five years, the Court has held 
that several general regulations are applicable to all rating 
reduction cases, regardless of the length of time a 
particular rating has been in effect.  The Court stated 
certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the veteran's 
disability."  Brown, 5 Vet. App. at 420 (referring to 38 
C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an 
inquiry as to "whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough 
examinations."  Id. at 421.

The criteria for evaluating cardiovascular disorders were 
changed effective January 12, 1998.  On and after January 12, 
1998, a 30 percent evaluation is warranted for 
arteriosclerotic heart disease (coronary artery disease) with 
a documented history of coronary artery disease where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7005 (2005).

Under the criteria for rating arteriosclerotic heart disease 
in effect prior to January 12, 1998, a 60 percent evaluation 
was warranted following a typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated anginal attacks, when more than light manual labor 
was not feasible.  A 100 percent evaluation was warranted 
during, and for six months following, acute illness from 
coronary occlusion or thrombosis with circulatory shock, etc.  
A 100 percent evaluation was also appropriate after this six-
month period with chronic residual findings of congestive 
heart failure or angina on moderate exertion or when more 
than sedentary employment was precluded.  Authentic 
myocardial insufficiency with arteriosclerosis may be 
substituted for occlusion in these evaluation criteria.  38 
C.F.R. § 4.104, DC 7005 (as in effect prior to January 12, 
1998).

III.  Analysis

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  In the instant case, no appeal 
had been pending at the time of the effective date of the 
revision.  As this case turns on the propriety of the 
reduction, however, i.e., whether improvement in the service-
connected disability is shown between the time of the initial 
rating and the effective date of the reduction, and not just 
a claim for an increased rating, both the old and the revised 
criteria for rating arteriosclerotic heart disease will be 
considered.  

Again, 38 C.F.R. § 3.344(c) states reexamination disclosing 
improvement will warrant reduction in rating.

Based upon a review of the entire history of the veteran's 
disability, Brown, 5 Vet. App. at 420, a reduction is not 
appropriate. The veteran's increased rating claim, filed in 
June 1995, was subject to the old rating criteria, and the 
March 1998 rating decision (though after the date of change 
in regulation that occurred January 1998), granted the 100 
percent evaluation under the old criteria.  Particularly, the 
old DC provided a 100 percent evaluation was warranted 
during, and for six months following, acute illness from 
coronary occlusion or thrombosis with circulatory shock, etc.  
It is noted this is exactly what the November 1995 rating 
decision relied upon to grant a temporary 100 percent 
evaluation as a result of records identifying the veteran's 
myocardial infarction.  Additionally, under the old 
regulation, a 100 percent evaluation was appropriate after 
this six-month period with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
when more than sedentary employment was precluded.  

It is noted that a June 2000 VA examination found that the 
veteran had recurrent symptoms "suggestive" of angina, 
which the veteran reported occurred with variable activities.  
At an April 2002 VA examination, an examiner found that the 
veteran currently took Isosorbide Dinitrate 10 milligrams 4 
times a day, Metoprolol 50 milligrams once and day, and 
nitroglycerin sublingually on a prn (as the occasion 
requires) basis on the average of once or twice a week.  
Importantly, the diagnosis was coronary artery disease status 
post acute myocardial infarction in 1995 treated with 
angioplasty and two stents with continuous angina since then 
requiring nitroglycerin on the average of 8 tablets per month 
with limited activity such as walking, sexual activity, and 
eating all bring on angina.

Based upon the preceding, particularly given the apparent 
continuous manifestation of angina necessitating utilization 
of nitroglycerin, the Board cannot conclude that the medical 
examinations of record disclose improvement (when comparing 
the medical evidence of record relied upon to initially 
assign a 100 percent disability rating to the August 2002 
examination) of the veteran's service-connected disability to 
warrant a reduction.  Resolving any doubt in the veteran's 
favor, a 100 percent disability evaluation is restored.  


ORDER

Entitlement to restoration of a 100 percent disability rating 
for arteriosclerotic heart disease is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


